DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 22 October 2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 13-20 of U.S. Patent No. 11,157,972 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
#17451856
Patent #11,157,972 B2
1. A method, comprising: receiving, by a device, contract data of a contractual document that includes an offer; receiving, by the device, user data for a consumer associated with the offer; identifying, by the device, a set of key terms within the contractual document by analyzing the contract data, wherein the set of key terms includes one or more key terms that are part of the offer; determining, by the device, a set of term scores that correspond to one or more likelihoods of the one or more key terms being favorable to the consumer as compared to being unfavorable to the consumer; determining, by the device, one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from the set of term scores, that are less than a threshold, wherein the threshold is based on the user data for the consumer; running, by the device, one or more simulations with one or more proposed modifications of the one or more unfavorable key terms, by modifying a parameter of the one or more unfavorable key terms; determining, by the device, a revised set of term scores based on running the one or more simulations to determine a recommendation, wherein the recommendation includes one or more of the one or more proposed modifications to one or more of the one or more unfavorable key terms based on the revised set of term scores; and providing, by the device, the recommendation to the consumer to be used in determining whether to accept the offer.  




























2. The method of claim 1, wherein providing the recommendation comprises: providing the recommendation for display via another device to facilitate: accepting the offer, conditionally accepting the offer, making a counteroffer, or rejecting the offer.

3. The method of claim 1, further comprising: performing one or more actions associated with assisting the consumer in accepting the offer by providing the recommendation for one or more of: a relationship manager, or a sales representative.

4. The method of claim 1, wherein determining the set of term scores comprises: providing the set of key terms as input to a data model to cause the data model to output the set of term scores, wherein the set of key terms includes one or more key terms that identify purchasing information associated with the offer, and wherein one or more term scores, of the set of term scores, are based on whether the one or more key terms that identify the purchasing information have values that are within one or more threshold ranges of values associated with corresponding terms that are found in offers similar to the offer.




5. The method of claim 1, further comprising: determining an overall score that corresponds to an overall likelihood of the one or more key terms being favorable to the consumer based on data indicating a weighted average of the set of term scores; and wherein generating the recommendation comprises: generating the recommendation based on the overall score.

6. The method of claim 1, wherein receiving the contract data comprises: receiving image data from another device, wherein the image data was obtained by a sensor of the other device.


7. The method of claim 1, wherein generating the recommendation comprises: generating the recommendation to include the one or more proposed modifications to the one or more key terms, wherein the one or more proposed modifications include at least one of: a first modification to add a new key term to the contractual document, a second modification to remove a key term, of the one or more key terms, from the contractual document, or a third modification to change a particular key term of the one or more key terms in the contractual document.





8. A device, comprising: one or more memories; and one or more processors, operatively coupled to the one or more memories, configured to: receive contract data of a contractual document that includes an offer; receive user data for a consumer associated with the offer; identify a set of key terms within the contractual document by analyzing the contract data, wherein the set of key terms includes one or more key terms that are part of the offer; determine one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from a set of term scores, that are less than a threshold, wherein the threshold is based on the user data for the consumer, and the set of term scores correspond to one or more likelihoods of the one or more key terms being favorable to the consumer as compared to being unfavorable to the consumer; run one or more simulations with one or more proposed modifications of the one or more unfavorable key terms, by modifying a parameter of the one or more unfavorable key terms to make the consumer more likely to accept the offer than if the parameter of the one or more unfavorable key terms were not modified; determine a revised set of term scores based on running the one or more 56PATENT Docket No. 0104-0224C1 simulations to determine a recommendation, wherein the recommendation includes one or more of the one or more proposed modifications to one or more of the one or more unfavorable key terms based on the revised set of term scores; and provide the recommendation to the consumer to be used in determining whether to accept the offer.  




















9. The device of claim 8, wherein the one or more processors, when providing the recommendation, are configured to: provide the recommendation for display via another device to facilitate: making a counteroffer, or rejecting the offer.  

10. The device of claim 8, wherein the one or more processors when identifying the set of key terms, are configured to: identify the key terms within the contractual document using a term matching technique to compare text included within the contractual document and a master set of key terms.  









11. The device of claim 8, wherein the one or more processors are further configured to: provide the set of key terms as input to a data model to cause the data model to output the set of term scores, 57PATENT Docket No. 0104-0224C1 wherein the set of key terms includes one or more key terms that identify a down payment amount associated with the offer, and wherein one or more term scores, of the set of term scores, are based on whether the one or more key terms that identify the down payment amount has a value that is within one or more threshold ranges of values associated with corresponding terms that are found in offers similar to the offer.  






12. The device of claim 8, wherein the one or more processors are further configured to: determine an overall score that corresponds to an overall likelihood of the one or more key terms being favorable to the consumer based on data indicating a weighted average of the set of term scores; and wherein the one or more processors, when generating the recommendation, are to: generate the recommendation based on the overall score.  

13. The device of claim 8, wherein the one or more processors, when receiving the contract data, are configured to: upload the contractual document, wherein the contractual document is an electronic document.  

14. The device of claim 8, wherein the one or more processors, when generating the recommendation, are configured to: 58PATENT Docket No. 0104-0224C1 generate the recommendation to include the one or more proposed modifications to the one or more key terms, wherein the one or more proposed modifications include at least one of: a first modification to add a new key term to the contractual document, a second modification to remove a key term, of the one or more key terms, from the contractual document, or a third modification to change a particular key term of the one or more key terms in the contractual document.  

15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: identify a set of key terms within a contractual document by analyzing contractual data in the contractual document, wherein the contractual document includes an offer, and wherein the set of key terms includes one or more key terms that are part of the offer; determine a set of term scores that correspond to one or more likelihoods of the one or more key terms being favorable to a consumer as compared to being unfavorable to the consumer; determine one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from the set of term scores, that are less than a threshold, 59PATENT Docket No. 0104-0224C1 wherein the threshold is based on user data for the consumer; run one or more simulations with one or more proposed modifications of the one or more unfavorable key terms, by modifying a parameter of the one or more unfavorable key terms; determine a revised set of term scores based on running the one or more simulations to determine a recommendation, wherein the recommendation includes one or more of the one or more proposed modifications to one or more of the one or more unfavorable key terms based on the revised set of term scores; and provide the recommendation to the consumer to be used in determining whether to accept the offer. 











 













16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to provide the recommendation, cause the one or more processors to: provide the recommendation for display via another device to facilitate making a counteroffer to recommend removal of the one or more unfavorable key terms.  

17. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to identify the set of key terms, cause the one or more processors to: identify the key terms within the contractual document using one or more of: a fuzzy matching technique, 60PATENT Docket No. 0104-0224C1 a tokenization technique, a lexical analysis technique, or an occurrence counting technique.  















18. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, further cause the one or more processors to: provide the set of key terms as input to a data model to cause the data model to output the set of term scores, wherein the set of key terms includes one or more key terms that identify purchase information associated with the offer, and wherein one or more term scores, of the set of term scores, are based on whether the one or more key terms that identify the purchasing information have values that are within one or more threshold ranges of values associated with corresponding terms that are found in offers similar to the offer.  



19. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, further cause the one or more processors to: determine an overall score that corresponds to an overall likelihood of the one or more key terms being favorable to the consumer based on data indicating a weighted average of the set of term scores; and wherein the one or more processors, when generating the recommendation, are to: generate the recommendation based on the overall score. 
 
20. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, further cause the one or more processors to: receive a sales contract for a product, wherein the sales contract is the contractual document.
1. A method, comprising: obtaining, by a device, a plurality of documents comprising historical data, the historical data included in one or more of: an image file, or a multimedia file; converting, by the device, the historical data to a uniform format, the uniform format being text data; receiving, by the device, image data of a contractual document that includes an offer, wherein the offer includes terms of a proposed transaction; receiving, by the device, preferences information for a consumer associated with the offer; converting, by the device, the image data to text data that identifies text within the contractual document; identifying, by the device, a set of key terms within the contractual document by using one or more term identification techniques to analyze the text, wherein the set of key terms includes: a first key term that identifies subject matter of the proposed transaction, and one or more key terms that are part of the offer; determining, by the device, a set of term scores that correspond to one or more likelihoods of the one or more key terms being favorable to the consumer, wherein determining the set of term scores includes analyzing the set of key terms using a data model that has been trained with the historical data using one or more machine learning techniques; determining, by the device, one or more favorable key terms, from the set of key terms, having favorable term scores, from the set of term scores, that exceed a threshold, wherein the threshold is based on the preferences information of the consumer; determining, by the device, one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from the set of term scores, that are less than the threshold; generating, by the device and based on the set of term scores, a recommendation for the consumer, wherein generating the recommendation includes: running one or more simulations with one or more proposed modifications of the one or more unfavorable key terms, by modifying a parameter of the one or more unfavorable key terms to make the consumer more likely to accept the offer than if the parameter of the one or more unfavorable key terms were not modified, and re-computing the set of term scores based on running the one or more simulations, and wherein the recommendation includes one or more of the one or more proposed modifications to one or more of the one or more unfavorable key terms based on the re-computed set of term scores; and providing, by the device, the recommendation for display via an interface that is accessible to the consumer, to permit the recommendation to be used by the consumer in determining whether to accept the offer.

2. The method of claim 1, wherein receiving the image data comprises: receiving the image data from another device, wherein the image data was obtained by a sensor of the other device; and wherein providing the recommendation comprises: providing the recommendation for display via the other device to cause the other device to be used by the consumer to: accept the offer, conditionally accept the offer, make a counteroffer, or reject the offer.




4. The method of claim 1, wherein determining the set of term scores comprises: providing the set of key terms as input to the data model to cause the data model to output the set of term scores, wherein the set of key terms includes one or more key terms that identify purchasing information for the subject matter of the proposed transaction, and wherein one or more term scores, of the set of term scores, are based on whether the one or more key terms that identify the purchasing information have values that are within one or more threshold ranges of values associated with corresponding terms that are found in offers for particular subject matter that is similar to the subject matter of the proposed transaction.


6. The method of claim 1, further comprising: determining an overall score that corresponds to an overall likelihood of the one or more key terms being favorable to the consumer based on at least one of: data indicating whether the set of term scores satisfies a corresponding set of threshold favorability scores, data indicating an average of the set of term scores, or data indicating a weighted average of the set of term scores; and wherein generating the recommendation comprises: generating the recommendation based on the overall score.



7. The method of claim 1, wherein generating the recommendation comprises: generating the recommendation to include the one or more proposed modifications to the one or more key terms, wherein the one or more proposed modifications include at least one of: a first modification to add a new key term to the contractual document, a second modification to remove a key term, of the one or more key terms, from the contractual document, or a third modification to change a particular key term of the one or more key terms, and wherein the one or more proposed modifications are based on one or more corresponding terms that are found in offers for particular subject matter that is similar to the subject matter of the proposed transaction.

8. A device, comprising: one or more memories; and one or more processors, operatively coupled to the one or more memories, configured to: obtain a plurality of documents comprising historical data, the historical data included in one or more of: an image file, or a multimedia file; convert the historical data to a uniform format, the uniform format being text data; receive image data of a contractual document that includes an offer, wherein the offer includes terms of a proposed transaction; receive preferences information for a consumer associated with the offer; convert the image data to text data that identifies text within the contractual document; identify a set of key terms within the contractual document by using one or more term identification techniques to analyze the text, wherein the set of key terms includes: a first key term that identifies subject matter of the proposed transaction, and one or more key terms that are part of the offer; determine a set of term scores that corresponds to one or more likelihoods of the one or more key terms being favorable to the consumer by using a data model that has been trained with the historical data using one or more machine learning techniques to analyze: the set of key terms, and the preferences information for the consumer; determine one or more favorable key terms, from the set of key terms, having favorable term scores, from the set of term scores, that exceed a threshold, wherein the threshold is based on the preferences information of the consumer; determine one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from the set of term scores, that are less than the threshold; generate, based on the set of term scores, a recommendation for the recipient consumer, wherein the one or more processors, when generating the recommendation, are configured to: run one or more simulations with one or more proposed modifications of the one or more unfavorable key terms by modifying a parameter of the one or more unfavorable key terms to make the consumer more likely to accept the offer than if the parameter of the one or more unfavorable key terms were not modified, and re-compute the set of term scores based on running the one or more simulations, and wherein the recommendation includes one or more of the one or more proposed modifications to the one or more unfavorable key terms based on the re-computed set of term scores; and provide the recommendation for display via an interface that is accessible to the consumer, to permit the recommendation to be used in determining whether to accept the offer.

9. The device of claim 8, wherein the device includes a sensor; and wherein the sensor is configured to: capture the image data that identifies the contractual document; and provide the image data to the one or more processors.

10. The device of claim 8, wherein the one or more key terms include at least one of: a second key term that identifies the consumer, a third key term that identifies a maker of the offer, a fourth key term that identifies the subject matter of the proposed transaction, a first subset of the one or more key terms that identify information describing the subject matter of the proposed transaction, or a second subset of the one or more key terms that identify purchasing information associated with the subject matter of the proposed transaction.


11. The device of claim 8, wherein the one or more processors, when determining the set of term scores, are configured to: provide the set of key terms and the preferences information for the consumer as input to the data model to cause the data model to output the set of term scores, wherein the set of term scores are based on: a first indication of whether the set of key terms includes one or more key terms with values that are within a first one of one or more threshold ranges of values associated with corresponding terms that are found in offers for particular subject matter that is similar to the subject matter of the proposed transaction, and a second indication of whether the values are within a second one of one or more threshold ranges of values associated with other corresponding terms that are found in the preferences information.

13. The device of claim 8, wherein the one or more processors are further configured to: determine an overall score by analyzing the set of term scores, wherein the overall score is based on at least one of: data indicating whether the set of term scores satisfies a set of threshold favorability scores, data indicating an average of the set of term scores, or data indicating a weighted average of the set of term scores; and wherein the one or more processors, when generating the recommendation, are configured to: generate the recommendation based on the overall score.




14. The device of claim 8, wherein the one or more processors, when generating the recommendation, are configured to: identify a new term to recommend to replace an unfavorable key term, of the one or more key terms, by analyzing offers for particular subject matter that is similar to the subject matter of the proposed transaction.




15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: obtain a plurality of documents comprising historical data, the historical data included in one or more of: an image file, or a multimedia file; convert the historical data to a uniform format, the uniform format being text data; receive, from another device, image data of a contractual document that includes an offer, wherein the offer includes terms of a proposed transaction; receive preferences information for a consumer associated with the offer; convert the image data to text data that identifies text within the contractual document; identify a set of key terms within the contractual document by using one or more term identification techniques to analyze the text, wherein the set of key terms include: a first key term that identifies subject matter of the proposed transaction, and one or more key terms that are part of the offer; determine a set of term scores that corresponds to one or more likelihoods of the one or more key terms being favorable to a consumer by using a data model that has been trained with the historical data using one or more machine learning techniques to analyze at least one of: the set of key terms, or preferences information for the consumer; determine one or more favorable key terms, from the set of key terms, having favorable term scores, from the set of term scores, that exceed a threshold, wherein the threshold is based on the preferences information of the consumer; determine one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from the set of term scores, that are less than the threshold; determine an overall score that indicates an overall likelihood of the one or more key terms being favorable to the consumer by analyzing the set of term scores; generate, based on the overall score, a recommendation for the consumer, wherein the one or more instructions, that cause the one or more processors to generate the recommendation, cause the one or more processors to: run one or more simulations with one or more proposed modifications of the one or more unfavorable key terms by modifying a parameter of the one or more unfavorable key terms to make the consumer more likely to accept the offer than if the parameter of the one or more unfavorable key terms were not modified, and re-compute the set of term scores based on running the one or more simulations, and wherein the recommendation includes one or more of the one or more proposed modifications to the one or more unfavorable key terms based on the re-computed set of term scores; and provide the recommendation for display via an interface of the other device to permit the recommendation to be used by the consumer in determining whether to accept the offer.



16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to identify the set of key terms, cause the one or more processors to: identify a set of terms included in the text by analyzing the text using a tokenization technique, compare the set of terms and a configured set of tokens, and identify a subset of the set of terms, as the set of key terms, based on the set of key terms satisfying a threshold level of similarity with the configured set of tokens.

18. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to generate the recommendation, cause the one or more processors to: identify a new term to recommend to replace an unfavorable key term of the one or more unfavorable key terms by analyzing offers for particular subject matter that is similar to the subject matter of the proposed transaction.

19. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the set of term scores, cause the one or more processors to: provide the set of key terms and the preferences information for the consumer as input to the data model to cause the data model to output the set of term scores, wherein the set of term scores are based on: a first indication of whether the set of key terms include one or more key terms with values that are within a first one of one or more threshold ranges of values associated with corresponding terms that are found in offers for particular subject matter that is similar to the subject matter of the proposed transaction, and a second indication of whether the values are within a second one of one or more threshold ranges of values associated with other corresponding terms that are found in the preferences information.

20. The non-transitory computer-readable medium of claim 15, wherein the overall score is determined based on at least one of: data identifying whether the set of term scores satisfies a set of threshold favorability scores, data identifying an average of the set of term scores, or data identifying a weighted average of the set of term scores.


The claimed subject matter defined in claims 1-20 of the instant application is encompassed in the claim limitations of claims 1-4, 6-11, and 13-20 of U.S. Patent No. 11,157,972 B2


Conclusion
No prior art has been found to disclose the distinct features, determining, by the device, a set of term scores that correspond to one or more likelihoods of the one or more key terms being favorable to the consumer as compared to being unfavorable to the consumer; determining, by the device, one or more unfavorable key terms, from the set of key terms, having unfavorable term scores, from the set of term scores, that are less than a threshold, wherein the threshold is based on the user data for the consumer; running, by the device, one or more simulations with one or more proposed modifications of the one or more unfavorable key terms, by modifying a parameter of the one or more unfavorable key terms; determining, by the device, a revised set of term scores based on running the one or more simulations to determine a recommendation, wherein the recommendation includes one or more of the one or more proposed modifications to one or more of the one or more unfavorable key terms 53PATENT Docket No. 0104-0224C1 based on the revised set of term scores. The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wodetzki et al (US 2018/0268506 A1) discloses a contract artificial intelligence developer module, analysis and scoring of each contract is performed by utilizing software to review each contract and categorize contract terms, contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party, implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed, the contract management system can alert a user when a contract risk score exceeds a threshold value.
Kasravi (US 2003/0115080 A1) discloses paper contracts may include contracts stored on paper, microfiche, microfilm, aperture card, or any other format in which the text of the contracts is not computer-editable. Optical character recognition module is operable to convert the digital images associated with each paper contract into an electronic contract, such that the text of the electronic contract is computer-editable, eliminating inconsistencies in data received from multiple sources, converting data into a consistent, standardized format, and sorting and merging transformed data into a single data set for loading into procurement data warehouse
Boal (US 2014/0180826 A1) discloses a potential offer may be associated with an overall offer effectiveness metric that predicts a bottom-line impact on revenue for the provider based on making the potential offer. Predicted offer effectiveness metrics may be utilized in determining whether to actually propose an offer to a provider. For example, only high scoring offers may be proposed, and/or offers may be sorted by offer effectiveness metrics. In an embodiment, an offer definition system may create hundreds or thousands of potential offers based on permutations of various offer terms and campaign parameters… models optimized for a predicted offer effectiveness metric may identify desirable offer terms and campaign parameters. A provider may log into the offer definition interface and indicate that the provider wishes to define an offer. The provider may enter one or more initial offer terms and/or campaign parameters, such as product(s) to which an offer will apply. Based on these offer terms and/or campaign parameters, the offer definition interface may display proposed terms and parameters for a complete offer. The provider may accept the proposed offer, or may tweak proposed offer terms and parameters. In an embodiment, the offer definition interface is displayed alongside one or more various metrics of predicted effectiveness, which change as the provider tweaks terms and/or parameters)
Dolle et al (US 2016/0314529) which discloses a system may quickly identify parameters/terms of potential financing offers associated with the sale of a vehicle that would be accepted by a financial service provider based on, for example, known information about the potential agreement (e.g., customer information, the vehicle or vehicles that the customer is interested in, identified financing terms, etc.). The system may provide a user interface through which a merchant and/or customer may provide information related to a potential agreement, and view agreement terms that would be accepted by the financial service provider. The user interface may further include options for the merchant and/or customer to quickly and easily adjust the terms to satisfy one or more preferences of the merchant and/or customer.
S. Joshi, P. Shah and A. K. Pandey, "Location Identification, Extraction and Disambiguation using Machine Learning in Legal Contracts," 2018 4th International Conference on Computing Communication and Automation (ICCCA), 2018, pp. 1-5, doi: 10.1109/CCAA.2018.8777631 discloses using machine learning and natural language processing techniques to extract key pieces of information from a legal contract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629